Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Russell McDow, M._D.,
(PTAN: 004683L19; NPI: 1780678391),

Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-16-283
Decision No. CR4591

Date: April 25,2016

DECISION

I sustain the determination of a Medicare contractor, as ratified by the Centers for
Medicare & Medicaid Services (CMS), to revoke the Medicare billing privileges of
Petitioner, Russell McDow, M.D. CMS is authorized to revoke Petitioner’s Medicare
billing privileges by section 1842(h)(8) of the Social Security Act (Act) and by 42 C.F.R.
§ 424.535(a)(3). I do not have the authority to overturn CMS’s exercise of discretion
under the Act and the implementing regulation.

I. Background

Petitioner requested a hearing in order to challenge the determination, as affirmed on
reconsideration, to revoke his Medicare billing privileges. CMS moved for summary
judgment. Petitioner opposed the motion. With its motion CMS filed eight proposed
exhibits, identified as CMS Ex. 1-CMS Ex. 8. Petitioner filed six proposed exhibits,
which I identify as P. Ex. 1-P. Ex. 6, in opposition to the motion. I receive both parties’
proposed exhibits into the record.
Although CMS styled its motion as a motion for summary judgment it is unnecessary that
I decide whether the criteria for summary judgment are met here. First, CMS offered no
witnesses on its behalf. Petitioner offered himself as a witness but he failed to comply
with my pre-hearing order directing that he offer his proposed testimony as an affidavit or
sworn declaration. My pre-hearing order explicitly barred him from offering testimony
that was not presented as an affidavit or declaration. Moreover, even if I were to allow
him to testify, he has not proposed any testimony that relates to any fact that is material to
the outcome of this case. As I discuss in more detail below, the gravamen of Petitioner’s
argument is that CMS should not have exercised its discretion to revoke Petitioner’s
Medicare billing privileges. As I explain, CMS’s exercise of discretion is not an issue
that I have the authority to address.

II. Issue, Findings of Fact and Conclusions of Law
A. Issue

The issue is whether CMS has discretion to revoke Petitioner’s Medicare billing
privileges.

B. Findings of Fact and Conclusions of Law

Section 1842(h)(8) of the Act authorizes the Secretary of Health and Human Services and
her delegate, CMS, to terminate or to refuse to review a Medicare enrollment agreement
with a physician or a supplier of Medicare services who “has been convicted of a felony
under Federal or State law for an offense which the Secretary determines is detrimental to
the best interest of the [Medicare] program.” Regulations implement the statutory
language at 42 C.F.R. § 424.535(a)(3). The regulation provides that CMS may revoke a
Medicare provider or supplier’s billing privileges for reasons that include:

(3) Felonies.
(i) The provider, supplier, or any owner or managing employee of
the provider or supplier was, within the preceding 10 years,
convicted .. . of a Federal or State felony offense that CMS
determines is detrimental to the best interests of the Medicare
program and its beneficiaries.

(ii) Offenses include, but are not limited in scope or severity to —

[...]

(D) Any felonies that would result in mandatory exclusion
under section 1128(a) of the Act.
There is no dispute that Petitioner was convicted of a felony in United States District
Court, Eastern District of Virginia, within 10 years of the date of the revocation of his
billing privileges (July 20, 2015). On June 20, 2006, Petitioner was convicted of the
felony offense of obtaining hydrocodone, a controlled substance, by fraud, forgery,
deception or subterfuge, in violation of 21 U.S.C. § 843(a)(3). CMS Ex. 2 at 1-2. That
conviction is for a criminal offense that is related to the unlawful manufacture,
distribution, prescription, or dispensing of a controlled substance within the meaning of
section 1128(a)(4) of the Act, and it is a basis for a mandatory exclusion under that
section.

CMS plainly is authorized to revoke Petitioner’s billing privileges, either under the broad
language of the Act and 42 C.F.R. § 424.535(a)(3) or under the more specific language of
42 CFR. § 424.535(a)(3)(ii)(D). Petitioner concedes that he was convicted of a felony
within 10 years of the revocation determination. Moreover, the felony consisted of
unlawfully obtaining hydrocodone (a controlled substance) by fraud, forgery, deception
or subterfuge, a crime of moral turpitude that is precisely the sort of offense for which the
Act and implementing regulation authorize revocation. Furthermore, Petitioner’s crime
mandates exclusion pursuant to section 1128(a)(4) of the Act and is thus defined
specifically as a crime for which revocation is authorized pursuant to 42 C.F.R.

§ 424.535(a)(3)(ii)(D).

Petitioner raises several arguments in opposition to CMS’s motion. I find these to be
without merit.

First and foremost, Petitioner concedes that CMS has discretionary authority to revoke
Petitioner’s billing privileges but he asserts that CMS exercised that authority
inappropriately in this case. Petitioner contends that he committed his offense at a
remote point in time — now more than a decade ago — and that he not only has paid the
price for his crime but that he has been fully rehabilitated. He describes in detail his
rehabilitation process and argues that he is now a valued member of both his local
medical community and the community in general. Petitioner argues that revoking his
billing privileges is a hollow exercise of authority by CMS that would hurt him
unnecessarily and his community as well.

I do not have the authority to address these arguments. At bottom, they attack CMS’s
right to exercise its discretion consistent with the provisions of law. Whether Petitioner
makes a compelling equitable case or whether I might agree with CMS’s exercise of
discretion or not is irrelevant. CMS has the authority to revoke Petitioner’s billing
privileges because he was convicted of a felony within 10 years of the date of its
contractor’s determination and I have no authority to question that exercise of discretion.
Abdul Razzaque Ahmed, M.D., DAB No. 2261 at 17, 19 (2009).
Second, Petitioner argues that it is unfair and a denial of due process to now argue that
CMS may revoke his billing privileges on the ground that he was convicted of a felony
mandating exclusion pursuant to section 1128(a)(4) of the Act. That is so, according to
Petitioner, because he was never provided notice of this basis for revoking his billing
privileges. It is true that the reconsideration determination in his case does not explicitly
cite 42 C.F.R. § 424.535(a)(3)(ii)(D) as a basis for CMS’s authority to revoke. But, the
reconsideration determination does cite the regulation that includes this subsection, 42
CFR. § 424.535(a)(3). That citation is sufficient to inform Petitioner that any of the
regulation’s subparts — to the extent that they are applicable — come into play in
establishing CMS’s authority to revoke Petitioner’s billing privileges. I conclude that the
reconsideration determination gave Petitioner adequate notice of the grounds for
revocation.

Finally, Petitioner asserts that revocation is invalid in this case because of an intervening
action by CMS that falls between the date of his conviction and the revocation
determination. He contends that on or about November 6, 2013, he filed a Medicare
reenrollment application with CMS’s contractor and in that application he fully disclosed
his 2006 conviction. CMS Ex. 3. He argues that the contractor reviewed that application
and determined to renew Petitioner’s enrollment and billing privileges notwithstanding
his disclosure of his prior felony conviction. That, according to Petitioner, was an
implicit determination by the contractor that Petitioner’s enrollment was no detriment,
either to the Medicare program or to its beneficiaries. He argues that the subsequent
determination to revoke his billing privileges was not only inconsistent with the 2013
determination but that CMS was effectively estopped by that prior determination.

There is nothing in either the Act or implementing regulations to bar CMS from
exercising its legal authority to revoke a supplier’s billing privileges even if it has
previously approved that supplier’s enrollment in the face of facts that might justify
revocation. Moreover, and as CMS argues, it has the authority to review the validity of a
supplier’s enrollment even outside of the regular cycle of applications for renewal.

42 C.F.R. § 424.515(d)(1). There is thus no legal basis to overturn CMS’s determination.
Nor do I have the authority to apply principles of estoppel to overturn CMS’s
determination. As a general rule, principles of equitable estoppel do not apply to this
type of case.

/s/
Steven T. Kessel
Administrative Law Judge

